Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-11 objected to because of the following informalities:  the word “claim” was not added in the preamble as part of the amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, 5, 9-11, 17-19, 24, 25, 26, the term "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim(s) unascertainable. The Examiner notes that the language following “preferably” is not required by the prior art since it is not distinctly claimed.  Claims 3, 4, 6-8, 12-16, 20-23 rejected for being dependent from rejected claims.
Regarding claims 1, 9-11, 13, 14, 17, 22-24, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "in particular"), thereby rendering the scope of the claim(s) unascertainable. The Examiner notes that the language following “in particular” is not required by the prior art since it is not distinctly claimed. Claims 2-8, 12, 15, 16, 18-21, 25, 26 rejected for being dependent from rejected claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 20-22 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Claus-Ekkehard (DE 10 2004 043193).
In re claim 1, Claus-Ekkehard discloses a multi-layered sheet material (1) comprising a reinforcing support (2, 3) that comprises a polymer coating (5) at least on one side, preferably on both sides, wherein the reinforcing support comprises at least one textile fabric (see [0032]-[0033]), preferably a supporting woven fabric, wherein the fabric, in particular the supporting woven fabric, comprises at least two surface regions (6, 7), which differ from each other in at least one mechanical property (polyester/Kevlar).  
In re claim 2, Claus-Ekkehard further discloses wherein the surface regions differ from each other with respect to at least one mechanical strength property (Kevlar vs polyester, see [0033]), preferably in at least one surface direction of the multi-layered sheet material with respect to the maximum tensile force according to DIN EN ISO 13934-1:2013 and/or the elongation at maximum tensile force according to DIN EN ISO 13934-1:2013 and/or the ratio of tensile force according to DIN EN ISO 13934-1:2013 to elongation according to DIN EN ISO 13934-1:2013.  
In re claim 3, Claus-Ekkehard further discloses wherein the surface regions pertain to at least one reinforcing region and at least one non-reinforced region, wherein in at least one surface direction of the multi-layered sheet material the reinforcing region has a higher maximum tensile force (Kevlar vs polyester) according to DIN EN ISO 13934-1:2013 and/or a higher elongation at maximum tensile force according to DIN EN ISO 13934-1:2013 and/or a greater ratio of tensile force according to 3DIN EN ISO 13934-1:2013 to elongation according to DIN EN ISO 13934-1:2013 than the non-reinforced region.  
In re claim 4, Claus-Ekkehard further discloses wherein the textile fabric comprises a textile base fabric (polyester) having a base binding made of one or more base threads, wherein the base fabric forms the non-reinforced region(s) and wherein the textile fabric is reinforced in the at least one reinforcing region by additional threads provided in addition to the base threads and/or other base threads and/or a binding different from the base binding.  
In re claim 5, Claus-Ekkehard discloses a  multi-layered sheet material (1) comprising a reinforcing support (2, 3) that comprises a polymer coating (5) at least on one side, preferably on both sides, wherein the reinforcing support comprises at least one supporting woven fabric (6, 7), wherein the supporting woven fabric comprises a base woven fabric (6) made of base warp threads and base weft threads as well as at least one planar reinforcing region (7) having a plurality of additional reinforcing warp threads and/or a plurality of additional reinforcing weft threads that are woven with the base woven fabric as shown in Figure 3a.  
In re claim 6, Claus-Ekkehard further discloses wherein the reinforcing region extends two-dimensionally only over a partial region of the entire two-dimensional extension of the textile fabric as shown in Figures 1a, 1b, 3a, 3b, preferably of the supporting woven fabric.  
In re claim 7, Claus-Ekkehard further discloses, as shown in Figure 1b, wherein the reinforcing region extends two-dimensionally over the entire extension of the supporting woven fabric in the warp direction and only over a partial region of the extension of the supporting woven fabric in the weft direction, or that the reinforcing region extends two-dimensionally over the entire extension of the supporting woven fabric in the weft direction and only over a partial region of the extension of the supporting woven fabric  in the warp direction.  
In re claim 8, Claus-Ekkehard further discloses wherein the reinforcing region extends two-dimensionally only over a partial region of the extension of the supporting woven fabric in the warp direction and only over a partial region of the extension of the supporting woven fabric in the weft direction as shown in Figure 1b.  
In re claim 9, Claus-Ekkehard further discloses wherein the reinforcing weft threads of the reinforcing region not extending over the entire extension of the supporting woven fabric in the weft direction are comprised of individual weft thread elements not connected to each other, which are preferably fixedly connected to the base fabric as shown in Figures 1a, 1b, 3a, and 3b, in particular intertwined to or woven with or adhered to.  
In re claim 10, Claus-Ekkehard further discloses wherein the reinforcing weft threads of the reinforcing region not extending over the entire extension of the supporting woven fabric in the weft direction are comprised of a continuous additional weft thread that is guided back and forth over the entire reinforcing region as shown in Figures 1a, 1b, 3a, and 3b, wherein the two ends of the additional weft thread are preferably fixedly connected, in particular intertwined or adhered, to the base woven fabric.  
In re claim 11, Claus-Ekkehard further discloses wherein the reinforcing warp threads of the reinforcing region not extending over the entire extension of the supporting woven fabric in the warp direction are comprised of individual warp thread elements not connected to each other as shown in Figures 1a, 1b, 3a, and 3b, which are preferably fixedly connected, in particular intertwined or adhered, to the base woven fabric.  
In re claim 12, Claus-Ekkehard further discloses wherein the reinforcing support consists of the textile fabric (see [0032]-[0033]), preferably of the supporting woven fabric.  
In re claim 13, Claus-Ekkehard further discloses the use of the sheet material according to claim 1 as a bellows wall of a crossway bellows (see [0003]-[0004]), in particular of a crossway bellows in the form of a corrugated or pleated bellows.  
In re claim 20, Claus-Ekkehard further discloses wherein the reinforcing region extends two-dimensionally only over a partial region of the entire two- dimensional extension of the textile fabric as discussed above.  
In re claim 21, Claus-Ekkehard further discloses wherein the reinforcing support consists of the supporting woven fabric as discussed above.  
In re claim 22, Claus-Ekkehard further discloses the use of the sheet material according to claim 5 as a bellows wall of a crossway bellows, in particular of a crossway bellows in the form of a corrugated or pleated bellows as discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goebels (US 7,743,712) in view of Claus-Ekkehard.
In re claims 14 and 23, Goebels discloses a circumferential crossway element (2), in particular being two-dimensional or being formed in a box-like or U-shaped cross sectional manner, for protection of a passageway of two vehicle parts (1) or components, which are connected together movably relative to each other, in particular comprising two vehicle parts or components being interconnected in an articulated manner, against external influences, wherein the crossway element comprises at least two tensioning elements (9) being spaced apart from each other as shown in Figure 2, wherein at least one sheet material is stretched between the at least two tensioning elements, but does not disclose wherein the sheet material is that of claims 1 or 5. Claus-Ekkehard, however, does disclose bellows made of the material of claims 1 and 5 as discussed above to provide a fireproof material (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows of Goebels such that it comprised the material of Claus-Ekkehard to provide a fireproof material for the safety of passengers walking between the vehicles.
In re claim 15, Goebels further discloses wherein the crossway element is a crossway bellows, wherein the crossway bellows comprises at least two bellows tensioning frames spaced from each other as shown in Figure 1 and Claus-Ekkehard discloses that the wall that consists of the multi-layered sheet material.  
In re claim 16, Goebels further discloses wherein  in the normal state of the vehicle parts with respect to each other the crossway bellows is configured as a corrugated or pleated bellows as shown in Figure 1.  
In re claims 17/24, Goebels further discloses a vehicle, in particular a rail vehicle or an articulated bus, comprising at least two vehicle parts connected together movably relative to each other, preferably connected to each other by articulation, at a passageway, wherein for each passageway, the vehicle comprises at least one crossway element, in particular a crossway bellows, according to claim 14/23 for protecting the passageway.  

Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 7,669,615) in view of Goebels and Claus-Ekkehard.
In re claims 18/25, Koch discloses a flight passenger bridge (see abstract) or staircase, comprising the flight passenger bridge or staircase comprises at least one crossway element, preferably a crossway bellows, for protecting the passageway of the flight passenger bridge or staircase to the aircraft and/or to the terminal, but does not disclose the material according to claims 14/23.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed subject matter such that the bellows of Koch comprised the material of Goebels and Claus-Ekkehard (as discussed above) to provide a fireproof bellows for the safety of travelers. 

Allowable Subject Matter
Claims 19 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “A building connection comprising two building parts connected together at a passageway, wherein the building connection comprises at least one crossway element, preferably a crossway bellows, according to claim 14 or 23 for protecting the passageway of the two building parts” is not anticipated or made obvious by the prior art of record in the examiner' s opinion. The Examiner notes that “preferably” must be removed to distinctly claim the material according to claims 14/23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach gangways/bellows of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611         


/TONY H WINNER/Primary Examiner, Art Unit 3611